tcmemo_2006_18 united_states tax_court kimberley a parlin petitioner v commissioner of internal revenue respondent docket no filed date stephen k midgley for petitioner louise r forbes for respondent memorandum opinion thornton judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction for the reasons stated below we must grant respondent’s motion background on date petitioner executed form_2848 power_of_attorney and declaration of representative appointing stephen k midgley mr midgley as her attorney in fact the form_2848 states that original notices and other written communications will be sent to you and a copy to the listed representative unless a box were checked indicating that the taxpayer wanted a different arrangement petitioner left unchecked the box on the form_2848 whereby she could have indicated that she wanted mr midgley to receive the original and herself a copy of such notices or communications by final notice dated date respondent denied petitioner’s request for relief from joint_and_several_liability pursuant to sec_6015 respondent sent the final notice to petitioner’s last_known_address the address shown on the final notice by certified mail on date petitioner faxed a partial copy of the final notice to mr midgley on date petitioner filed her petition postmarked date challenging respondent’s adverse determination in the final notice on date respondent filed a motion to dismiss this case for lack of jurisdiction on date petitioner filed her objection to respondent’s motion on date a hearing was held on respondent’s motion petitioner also left unchecked the box whereby she could have indicated that she wanted no notices or communications sent to mr midgley unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure discussion the jurisdiction of this court depends on the timely filing of a petition rule c sec_6015 requires that a petition to determine relief from joint_and_several_liability must be filed no later than the close of the 90th day after the date the secretary mails by certified or registered mail to the taxpayer’s last_known_address notice of the secretary’s final_determination of relief available to the individual it is undisputed that the final notice denying petitioner’s administrative request for relief from joint_and_several_liability was sent to petitioner’s last_known_address by certified mail on date thus pursuant to sec_6015 the petition was required to be filed by the close of date the petition was postmarked date and was not filed until date accordingly the petition was untimely and this case must be dismissed for lack of timely filing of a petition in opposing respondent’s motion to dismiss petitioner alleges various procedural defects in respondent’s issuance of the final notice any such procedural defects however would not operate to give this court jurisdiction where the petition was not filed in the 90-day period prescribed by sec_6015 at most such procedural defects might implicate an issue as to whether this case should be dismissed for respondent’s failure to issue a valid final notice rather than for lack of timely filing of a petition see 74_tc_377 involving failure_to_file a timely petition challenging a notice_of_deficiency under sec_6213 as discussed below petitioner has not shown that respondent failed to issue a valid final notice petitioner alleges that respondent never sent a copy of the final notice directly to mr midgley as directed on petitioner’s form_2848 petitioner contends that pursuant to massachusetts law respondent’s alleged failure to give notice to petitioner’s counsel was an unfair and deceptive trade practice the form_2848 as executed by petitioner did not authorize respondent to mail an original document to mr midgley nor did it indicate that she had moved to a new address accordingly it did not change petitioner’s last_known_address for purposes of sec_6015 or otherwise affect the mailing requirements of that section see 48_tc_656 similarly construing mailing requirements for notices of deficiency under sec_6212 respondent’s alleged failure to send a copy of the final notice to petitioner’s attorney did not extend the 90-day filing period see id 29_tc_113 petitioner acknowledges that she received the final notice dated date but complains vaguely that she did not receive it until later in time under the statute however it is the mailing and not the taxpayer’s receipt which almost inevitably will be later of the final notice that starts the running of the 90-day period in any event petitioner obviously had received the final notice by date when she faxed at least part of it to mr midgley petitioner alleges that the final notice failed to state a 90-day time period for filing a petition in the tax_court the evidence on this point is inconclusive sec_6015 however contains no requirement that the notice of the secretary’s final_determination of relief specify the time period in which the taxpayer must petition the tax_court accordingly failure to specify such a time period does not render the final notice the only copy of the final notice that has been submitted to the court appears to be the partial copy that petitioner faxed to mr midgley on date at the hearing mr midgley indicated that petitioner had failed to fax both sides of the page apparently she wasn’t aware that there were two sides to the page by contrast in notices of deficiency mailed after date the irs is required to specify the date determined by the irs as the last day on which the taxpayer may file a petition with the tax_court internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_767 respondent’s failure to provide the petition date as required however has not been construed to render the notice_of_deficiency invalid 116_tc_356 affd 293_f3d_740 5th cir 114_tc_489 affd 275_f3d_912 10th cir invalid or alter the 90-day filing period pursuant to sec_6015 mr midgley contends that an irs employee informed him that he had until date to petition the tax_court erroneous legal advice by an irs employee however does not generally bind the commissioner and does not affect by estoppel or otherwise the jurisdictional requirement for a timely filed petition see elgart v commissioner tcmemo_1996_379 and cases cited therein in any event it was petitioner’s and mr midgley’s responsibility to file the petition on time when petitioner faxed him the partial copy of the final notice mr midgley had days left to file a petition in the tax_court mr midgley holds himself out as an experienced attorney who has filed many applications for innocent spouse relief in the past we do not find convincing or satisfactory mr midgley’s unquestioning reliance on informal advice provided by an irs employee as to the critical date for filing the tax_court petition nor is petitioner availed by mr midgley’s proffered explanation that he was unable to file the petition on time because of his workload accordingly we must grant respondent’s motion to dismiss for lack of jurisdiction for lack of timely filing of a petition an appropriate order of dismissal will be entered
